Citation Nr: 0824316	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-21 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment for unauthorized medical expenses for 
treatment provided to a veteran at O'Connor Hospital, San 
Jose, California, from October 6, 2005, through November 3, 
2005.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
November  1972.  The appellant is a physician who provided 
the medical treatment in question to the veteran at O'Connor 
Hospital, San Jose, California.  38 C.F.R. § 17.123 (2007).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 determination by the 
Department of Veterans' Affairs (VA) Medical Center (VAMC) 
located in Palo Alto, California, that denied the claim for 
payment of unauthorized medical expenses for treatment 
provided to the veteran at O'Connor Hospital, San Jose, 
California, from October 6, 2005 through November 3, 2005.  
The appellant perfected an appeal of that decision.

The appellant had requested a videoconference hearing or 
personal before a member of the Board, but subsequently 
withdrew that request for a hearing in November 2006.  38 
C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  Prior to October 5, 2005, the veteran was in receipt of a 
100 percent disability rating for several disabilities, 
including renal disease associated with diabetes mellitus, 
type 2, with hypertension.

2.  On October 5, 2005, the veteran was found to have severe 
renal failure; his medical situation was emergent and 
continued to be emergent through November 3, 2005.

3.  From the veteran's initial, emergent medical care on 
October 5, 2005, through November 3, 2005, a VA or other 
Federal facilities was not feasibly available.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from emergency medical care provided by the appellant 
to the veteran at O'Connor Hospital, San Jose, California, 
from October 6, 2005, through November 3, 2005, have been 
met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 17.120, 17.121, 17.123, 17.1000, 17.1001, 17.1002 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant is a physician of internal medicine, 
specializing in nephrology.  In this claim, he is seeking 
payment of medical expenses for emergency medical care for 
renal failure that he provided to the veteran at O'Connor 
Hospital, San Jose, California, from October 6, 2005, through 
November 3, 2005.  

At the time of the treatment in question through the present, 
the veteran has been service-connected for several 
disabilities, including renal disease associated with 
diabetes mellitus, type 2, with hypertension.  He has been in 
receipt of a 100 percent disability rating for the renal 
disorder, and also has a combined rating of 100 percent for 
the service-connected disabilities in combination.  

On October 5, 2005, the veteran was transported by ambulance 
to O'Connor Hospital, San Jose, California due to acute renal 
failure, with a history of congestive heart failure.  He was 
admitted for hospitalization on October 6, 2005, after 
O'Connor Hospital had contacted the VAMC, Menlo Park SNF, and 
been advised that no bed was available at that VA facility.  
The veteran remained hospitalized at O'Connor Hospital 
through November 3, 2005.  During this hospitalization 
period, the VAMC, Menlo Park SNF, was contacted continuously 
to determine whether a bed would be available for the veteran 
at a VA facility.  After being advised on November 3, 2005, 
that a bed was finally available, the veteran was medically 
transported to the VAMC, Menlo Park SNF.  During the 
veteran's hospitalization at O'Connor Hospital, the appellant 
provided recurrent medical treatment and services to the 
veteran at the request of O'Connor Hospital and the veteran.  

In November 2005, the VAMC denied a claim by O'Connor 
Hospital for payment or reimbursement for medical expenses 
provided to the veteran at O'Connor Hospital, San Jose, 
California, from October 5, 2005, through November 3, 2005.  
In March 2006, O'Connor Hospital submitted a notice of 
disagreement with that decision.  

In May 2006, the VAMC issued a Notice of Reversal of their 
November 2005 decision and granted the O'Connor Hospital's 
claim for payment or reimbursement for medical expenses 
provided to the veteran at O'Connor Hospital, San Jose, 
California, from October 5, 2005 through November 3, 2005, in 
the amount of $255,452.30.  

In December 2005, the appellant submitted a claim to VAMC for 
payment for medical services provided to the veteran in the 
amount of $5,317.00.  In February 2006, the VAMC denied the 
appellant's claim. The appellant submitted a notice of 
disagreement with that decision in March 2006.  A statement 
of the case was issued by the VAMC in May 2006, and the 
appellant perfected an appeal by the submission of a 
substantive appeal in July 2006.  

Analysis

It is undisputed that on the day of admission to O'Connor 
Hospital on October 5, 2005, there existed a medical emergency 
such that delay in treatment would have been hazardous to the 
veteran's life; in fact, the VAMC has heretofore agreed to 
payment to the appellant for expenses for unauthorized medical 
treatment for any initial treatment on that day.  

What is in dispute is the question of whether a VA medical 
facility was feasibly available from October 6, 2005, extending 
through November 3, 2005, when the veteran was finally 
transported to a VA facility.  If it was not, then payment for, 
or reimbursement of expenses for unauthorized medical treatment 
provided by the appellant to the veteran should be granted for 
the entire time period in question.  

Initially, in adjudicating a claim for payment of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received from the appellant from 
October 6, 2005, through November 3, 2005.  See 38 U.S.C.A. § 
1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not 
a medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred from October 6, 2005, through November 
3, 2005.  The appellant has never asserted that such 
authorization was given, and there is no evidence of record 
suggesting that any such authorization was given.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (2007); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

As reflected in the evidence set forth above, the veteran meets 
all of the criteria of 38 C.F.R. § 17.120 (2007).  First, he is 
in receipt of a 100 percent total rating.  Second, as noted 
above, it is undisputed that on the day of admission to O'Connor 
Hospital on October 5, 2005, extending through November 3, 2005, 
when he was transported to a VA facility, there existed a medical 
emergency such that delay in treatment would have been hazardous 
to the veteran's life.  Third, no other VA or other Federal 
facility was feasibly available until November 3, 2005, when the 
veteran was finally transported to such a facility.  In support 
of the conclusion is evidence showing that a VA facility was 
continuously contacted by O'Connor Hospital throughout the 
veteran's stay to see if he could be transported, and they were 
advised that a bed was unavailable.  Second, in a decision made 
in May 2006 in conjunction with a similar claim for medical 
payment made by O'Connor Hospital, the VAMC also concluded that 
there was no such facility .  

The Board therefore finds that the evidence as a whole 
supports payment to the appellant for unauthorized medical 
expenses for treatment provided to the veteran at O'Connor 
Hospital, San Jose, California, from October 6, 2005, through 
November 3, 2005, under the provisions of 38 U.S.C.A. § 1720.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The appeal is therefore granted.

As the Board is granting in full the benefit sought on 
appeal, a discussion of whether any applicable duty to notify 
or assist has been met is not required.  


ORDER

Payment to the appellant for unauthorized medical expenses 
for treatment provided to the veteran at O'Connor Hospital, 
San Jose, California, from October 6, 2005, through November 
3, 2005, is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


